Citation Nr: 0913597	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2003 to 
December 2003.  He also has served in the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision.  

In April 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  

In its April 2008 remand, the Board noted that the Veteran 
had raised a new claim of service connection for a low back 
disorder.  More recently, during his December 2008 VA 
examination (detailed hereinbelow), the Veteran appeared to 
raise a new claim for an increased evaluation for service-
connected residuals of repair of inguinal herniorrhaphy.  

Since these issues have not been developed or certified for 
appellate review, they are not presently before the Board and 
must be referred to the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have a current respiratory 
disorder that is related to any event or incident of in 
active service.  




CONCLUSION OF LAW

The Veteran does not have a current respiratory disorder due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In December 2004, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the February 2005 rating decision on 
appeal.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The December 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  In addition, the letter advised the 
Veteran that he must provide enough information about the 
records to allow VA to request them from the person or agency 
having them, and advised the Veteran that it was his 
responsibility to make sure VA received the records.

Accordingly, the Board finds that the December 2004 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in January 2009.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In an October 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The Veteran was afforded a VA examination most recently in 
December 2008, for the express purpose of determining the 
nature and likely etiology of his claimed respiratory 
disorder.  The Board finds no reason to remand for further 
examination.  

The Veteran has been advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the 
issue on appeal, but has not requested such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.


II.  Analysis

The Veteran is asserting that service connection for a 
respiratory disorder is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In the present case, the Veteran's service treatment record 
(STR) includes a September 1990 screening note documenting 
the Veteran's complaints of trouble breathing during exercise 
and when at rest.  

On examination, no shortness of breath at rest, chest pain, 
cough, wheeze, or breathing, muscular or chest wall pain was 
found.  

The service records also show that the Veteran was ordered to 
active duty in support of Operation Iraqi Freedom (OIF).  

In a June 2002 report of medical examination, the Veteran's 
lungs and chest were found "normal" and the Veteran denied 
tobacco use.  In the accompanying self-report of medical 
history, the Veteran indicated that he had no asthma or other 
breathing problems, shortness of breath, bronchitis, wheezing 
or chronic cough.  

In an October 2003 post-deployment assessment, the Veteran 
indicated that his health had gotten worse during deployment 
and included symptoms of a chronic cough, chest pain or 
pressure, dizziness, fainting, light headedness, but not 
difficulty breathing.  He also indicated that he had 
sometimes been exposed to smoke from oil fires and had often 
been exposed to smoke from burning trash or feces, vehicle 
truck exhaust fumes and industrial pollution.  

He wore his gas mask twice, but never wore his mission-
oriented protective posture (MOPP), and was unsure if he was 
exposed to any chemical, biological or radiological warfare 
agents.  He felt that his health was very good and he had no 
concerns about possible exposures or events during deployment 
that might affect his heath.  

The Veteran underwent a separation examination in November 
2003.  The examination report notes that the Veteran's lungs 
and chest were found "normal," and he had no medical 
concerns.  On the accompanying self-report of medical 
history, the Veteran indicated that he had no asthma or other 
breathing problems, shortness of breath, bronchitis, wheezing 
or chronic cough.  

Following service, in January 2005, the Veteran underwent a 
VA examination.  The examiner reviewed the claims file and 
noted the Veteran's medical history.  The examiner also 
documented the Veteran's current complaints, including being 
able to walk only a couple blocks and a flight of stairs 
before feeling a little dyspneic.  He did not use oxygen, 
have a wheeze or smoke.  

Upon respiratory examination, the examiner found that the 
Veteran had a respiratory rate of 14 breaths per minute; good 
air entry; and no wheezes appreciated.  Heart sounds were 
regular rate and rhythm, lungs were clear to auscultation; 
and blood pressure was 130/80 in the right upper extremity 
repeated three times.  

The examiner's impression was that of history of 
hyperreactive airway disease with minimal residual symptoms 
and normal pulmonary function tests (PFTs).  

More recently, in December 2008, the Veteran underwent a VA 
respiratory examination.  The examiner reviewed the claims 
file and noted that the Veteran had no complaints relating to 
a respiratory disorder.  

The examiner indicated that any shortness of breath the 
Veteran might have had during active service over five years 
prior did not eventuate into any diagnosis of a respiratory 
disorder.  His diagnosis was no respiratory disorders found.  

In support of his claim, the Veteran wrote in his October 
2004 claim for benefits that constant sand storms and 
exposure to a sulfur factory caused respiratory or breathing 
problems during service. 

After a careful review of the evidence, the Board finds that 
the Veteran's claim of service connection for a respiratory 
disorder must be denied.  The current medical evidence of 
record establishes that the Veteran is not currently 
diagnosed with a respiratory disorder.  

Also, importantly, the Veteran has denied currently 
experiencing symptoms relating to a respiratory disorder.  
The Veteran, as a lay person, is competent to report on the 
onset and continuity of symptomatology.   Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); see also Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1992) (a layperson may provide an 
eyewitness account of medical symptoms).  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (citation omitted).  A current 
disability is a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  





ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  






 Department of Veterans Affairs


